United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 26, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60618
                          Summary Calendar


RAYFIELD JOHNSON

                      Plaintiff - Appellant

     v.

FORREST COUNTY SHERIFF’S DEPARTMENT; BILLY MAGEE, Sheriff;
DAVID ALLEN, Supervisor of Forrest County; LYNN CARTLIDGE,
Supervisor of Forrest County; JOHNNY DUPREE, Supervisor of
Forrest County; HARRY V. HICKMAN, JR., Supervisor of Forrest
County; CHARLES BOLTON, Forrest County Regional Jail Employee;
NICOLET ROBERTS

                      Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:96-CV-291-PG
                       --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rayfield Johnson, Mississippi prisoner # R0955, appeals the

denial of his FED. R. CIV. P. 60(b) motion, which we construe as

an involuntary dismissal with prejudice of his Eighth Amendment

claim for failure to prosecute and review for an abuse of

discretion.    See FED. R. CIV. P. 41(b); Berry v. CIGNA/RSI-CIGNA,

975 F.2d 1188, 1190-91 (5th Cir. 1992).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60618
                                 -2-

     The record supports our conclusion that the district court

did not abuse its discretion.    Johnson never prosecuted the

Eighth Amendment claim or questioned its status during the five-

year period in which he litigated his First Amendment claim in

the district and appellate courts.    A five-year period of total

inactivity plainly constitutes a clear record of delay.    See

Harrelson v. United States, 613 F.2d 114, 116 (5th Cir. 1980).

Consideration of the futility of lesser sanctions was unwarranted

given Johnson’s significant inactivity.    See Veazey v. Young’s

Yacht Sale & Serv., Inc., 644 F.2d 475, 477 (5th Cir. 1981); see

also Harrelson, 613 F.2d at 116.

     We reject Johnson’s contention that his Spears** hearing

testimony should have prompted the magistrate judge to inquire

further about the existence of claims other than his First

Amendment claim.   The magistrate judge does not have a duty to

interrogate the pro se prisoner in such a way as to exhaust

conceivable causes of action; Johnson was “the master of his

complaint” and bore the ultimate responsibility for articulating

his claims at the Spears hearing.    See Davis v. Scott, 157 F.3d

1003, 1005-06 (5th Cir. 1998).

     AFFIRMED.




     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).